Per Curiam.

We accept the findings and conclusions of the board. In a previous case involving failure to file an Ohio estate tax return, we imposed a public reprimand. Stark Cty. Bar Assn. v. Stocker (1989), 47 Ohio St.3d 46, 547 N.E.2d 1175. Here, because of his inexperience, respondent not only failed to file an estate tax return but also neglected a number of other probate matters. This is a case where mentoring is warranted. We therefore accept the board’s recommendation and suspend respondent from the practice of law for six months, but we stay the entire suspension subject to respondent’s being monitored for the duration of the suspension as determined by relator. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer and Lundberg Stratton, JJ., concur.
Cook, J., dissents.